NUMBER 13-18-00602-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JAVIER SOBREVILLA JR.,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.



                                       ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      Currently pending before the Court is appellant's motion for pro se access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant has
the opportunity to fully examine the appellate record on or before January 3, 2020, and it

is FURTHER ORDERED that the trial court notify this Court as to the date upon which the

appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of December, 2019.




                                                2